It is ordered and adjudged by this court, that the judgment of the said court of appeals be and the same is hereby affirmed; for the reason that there was no error by the court of appeals prejudicial to the plaintiff in error. When the plaintiff in error perfected his appeal to the court of appeals from the judgment of the court of common pleas he thereby carried to that court the entire case theretofore pending in the court of common pleas, although that court had decreed a perpetual injunction as prayed, but had directed that the cause be continued for further hearing as to other matters; further the record discloses no objection to the court of appeals hearing and determining all questions in the case, hence there was no error in the action of that court-rendering judgment for the amount found the plaintiff had been damaged by the acts *511of the defendant complained of, in addition to granting a perpetual injunction as prayed.

Judgment affirmed.

Nichols, C. J., Jones, Matthias, Johnson, Wanamaker, Robinson and Merrell, JJ., concur.